NORTHCUTT, Judge.
Joseph Gonnella challenges the order denying his petition to modify his child support obligation. He claimed an inability to pay based upon his incarceration in state prison.
We reverse with instructions to hold the petition in abeyance on the inactive calendar for the term of Gonnella’s incarceration until a time when a thorough evaluation of his ability to pay may be conducted and a farsighted plan for payment may be established. See Dep’t of Revenue v. Jackson, 846 So.2d 486 (Fla.2003).
Reversed and remanded.
DAVIS and COVINGTON, JJ„ Concur.